    Case 1:14-cv-10101-LGS-SN Document 354 Filed 09/04/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

PHOENIX LIGHT SF LIMITED, et al.,


                  Plaintiffs,

      v.                                 Civil Action No. 14-CV-10101-SAS
HSBC BANK USA, NATIONAL
ASSOCIATION,

                  Defendant.
NATIONAL CREDIT UNION
ADMINISTRATION BOARD


                  Plaintiffs,

      v.                                 Civil Action No. 15-CV-02144-SAS

HSBC BANK USA, NATIONAL
ASSOCIATION,

                  Defendant.
COMMERZBANK AG,

                  Plaintiff,

      v.
                                         Civil Action No. 15-CV-10032-SAS
HSBC BANK USA, N.A.,

                  Defendant.
TRIAXX PRIME CDO 2006-1, LTD. et al,

                  Plaintiff,

      v.
                                         Civil Action No. 15-CV-10096-SAS
HSBC BANK USA, N.A.,

                  Defendant.
       Case 1:14-cv-10101-LGS-SN Document 354 Filed 09/04/19 Page 2 of 5



  JOINT STIPULATION AND [PROPOSED] ORDER REGARDING THE AMENDED
           SCHEDULING ORDER AND CASE MANAGEMENT PLAN

       WHEREAS, on October 22, 2018 the Court entered an Amended Scheduling Order and

Civil Case Management Plan in the above-referenced actions (Phoenix Light ECF 343; NCUA

ECF 362; Commerzbank ECF 309; Triaxx ECF 267) (hereinafter, the “Order”) setting forth,

among other things, certain interim dates and deadlines for the completion of expert discovery by

April 7, 2021;

       WHEREAS, the parties have met and conferred with respect to the timing and exchange

for expert discovery relating to damages and have reached agreement to extend the dates for

serving their respective damages expert reports by one week;

       WHEREAS, for administrative efficiency the parties also have agreed that all expert

reliance materials required to be provided under Federal Rule of Civil Procedure 26 may be

served by the party providing the expert report no later than seven (7) days after service of the

respective expert report;

       WHEREAS, the revised deadlines set forth herein are intended to allow the parties’

damages experts to consider and incorporate the findings of the parties’ non-damages experts;

       WHEREAS, nothing herein shall impact the existing schedule as to non-damages experts

or as to the completion of all expert discovery under the current Order;

       WHEREAS, by entering into this stipulation, the parties reserve all rights and do not

waive any ground to challenge any expert (damages or non-damages) or expert report offered by

the opposing party;

       WHEREAS, the parties, by, between, and among their respective counsel, have stipulated

and agreed to the terms set forth herein;
      Case 1:14-cv-10101-LGS-SN Document 354 Filed 09/04/19 Page 3 of 5



       THEREFORE, FOR GOOD CAUSE IT IS ORDERED that:

        1.     The date for parties to serve expert damages reports contemplated in Section 2(b)
of the Order shall be extended from September 9, 2019 to September 16, 2019.

       2.     The date for the parties to disclose a rebuttal damages expert’s name
contemplated in Section 2(c) of the Order shall be extended from October 9, 2019 to October
16, 2019.

       3.      The date for parties to serve expert rebuttal damages reports contemplated in
Section 2(d) of the Order shall be extended from September 7, 2020 to September 14, 2020.

        4.     The date for parties to serve expert reply damages reports contemplated in Section
2(e) of the Order shall be extended from October 7, 2020 to October 14, 2020.

        5.     The date for service of expert reliance materials required to be provided pursuant
to Federal Rule of Civil Procedure 26 is extended to September 16, 2019, for reports submitted
on September 9, 2019; September 23, 2019, for reports submitted on September 16, 2019;
October 16, 2019, for reports submitted on October 9, 2019; September 14, 2020, for reports
submitted on September 7, 2020; September 21, 2020, for reports submitted on September 14,
2020; October 14, 2020, for reports submitted on October 7, 2020; and October 21, 2020, for
reports submitted on October 14, 2020.

        6.     All other existing dates and deadlines in the Order, including deadlines for non-
damages expert reports and disclosures contemplated in Sections 2(b), 2(c), 2(d), 2(e), and 2(f)
and for the completion of all expert discovery by April 7, 2021 shall remain in effect.

Dated: September __, 2019
     Case 1:14-cv-10101-LGS-SN Document 354 Filed 09/04/19 Page 4 of 5



By: /s/ Steven S. Fitzgerald_              By: /s/ John A. Libra_
David H. Wollmuth                          George A. Zelcs
Steven S. Fitzgerald                       John A. Libra
Ryan A. Kane                               Max C. Gibbons
Niraj J. Parekh                            KOREIN TILLERY LLC
Sean P. McGonigle                          205 North Michigan Avenue, Suite 1950
WOLLMUTH MAHER & DEUTSCH                   Chicago, Illinois 60601
LLP                                        Tel: (312) 641-9760
500 Fifth Avenue, 12th Floor               Fax: (312) 641-9751
New York, NY 10010                         gzelcs@koreintillery.com
Tel: (212) 382-3300                        jlibra@koreintillery.com
Fax: (212) 382-0050                        mgibbons@koreintillery.com
dwollmuth@wmd-law.com
sfitzgerald@wmd-law.com                    David C. Frederick
rkane@wnd-law.com                          Scott K. Attaway
nparekh@wmd-law.com                        Matthew M. Duffy
smcgonigle@wmd-law.com                     Frederick G. Hall
                                           KELLOGG, HANSEN, TODD,
                                           FIGEL & FREDERICK P.L.L.C.
Attorneys for Phoenix Light, SF Ltd., et   Sumner Square
al., and Commerzbank AG                    1615 M Street, N.W.
                                           Suite 400
                                           Washington, D.C. 20036
                                           Phone: (202) 326-7900
                                           Fax: (202) 326-7999
                                           dfrederick@kellogghansen.com
                                           sattaway@kellogghansen.com
                                           mduffy@kellogghansen.com
                                           fhall@kellogghansen.com

                                           Attorneys for the National Credit Union
                                           Administration Board, as Liquidating
                                           Agent, and Graeme W. Bush, as Separate
                                           Trustee
     Case 1:14-cv-10101-LGS-SN Document 354 Filed 09/04/19 Page 5 of 5



 By: /s/ John G. Moon_
 John G. Moon
 Kerrin T. Klein
 OLSHAN FROME WOLOSKY LLP
 1325 Avenue of the Americas
 New York, NY 10019
 Telephone: (212) 451-2300
 Facsimile: (212) 451-2222
 jmoon@olshanlaw.com
 kklein@olshanlaw.com
 Attorneys for Triaxx Prime CDO 2006-1,
 Ltd. et al

By: /s/ Edward C. Reddington_
George A. Borden
Kevin M. Hodges (pro hac vice)
Andrew W. Rudge (pro hac vice)
Edward C. Reddington (pro hac vice)

WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
gborden@wc.com
khodges@wc.com
arudge@wc.com
ereddington@wc.com

Attorneys for HSBC Bank USA, N.A.
